Name: Decision of the EEA Joint Committee No 75/95 of 15 December 1995 amending Annex XX (Environment) to the EEA Agreement
 Type: Decision
 Subject Matter: cultivation of agricultural land;  marketing;  wood industry;  European construction;  environmental policy
 Date Published: 1996-03-07

 7.3.1996 EN Official Journal of the European Communities L 57/41 DECISION OF THE EEA JOINT COMMITTEE No 75/95 of 15 December 1995 amending Annex XX (Environment) to the EEA Agreement THE EEA JOINT COMMITTEE, Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol Adjusting the Agreement on the European Economic Area, hereinafter referred to as the Agreement, and in particular Article 98 thereof, Whereas Annex XX to the Agreement was amended by Decision of the EEA Joint Committee No 22/94 (1); Whereas Commission Decision 94/923/EC of 14 November 1994 establishing the ecological criteria for the award of the Community eco-label to soil improvers (2) is to be incorporated into the Agreement; Whereas Commission Decision 94/924/EC of 14 November 1994 establishing the ecological criteria for the award of the Community eco-label to toilet paper (3) is to be incorporated into the Agreement; Whereas Commission Decision 94/925/EC of 14 November 1994 establishing the ecological criteria for the award of the Community eco-label to kitchen rolls (4) is to be incorporated into the Agreement, HAS DECIDED AS FOLLOWS: Article 1 The following points shall be inserted after point 2.eb (Commission Decision 94/10/EC) in Annex XX to the Agreement: 2.ec 394 D 0923: Commission Decision 94/923/EC of 14 November 1994 establishing the ecological criteria for the award of the Community eco-label to soil improvers (OJ No L 364, 31. 12. 1994, p. 21). 2.ed 394 D 0924: Commission Decision 94/924/EC of 14 November 1994 establishing the ecological criteria for the award of the Community eco-label to toilet paper (OJ No L 364, 31. 12. 1994, p. 24). 2.ee 394 D 0925: Commission Decision 94/925/EC of 14 November 1994 establishing the ecological criteria for the award of the Community eco-label to kitchen rolls (OJ No L 364, 31. 12. 1994, p. 32). Article 2 The texts of Commission Decisions 94/923/EC, 94/924/EC and 94/925/EC in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic. Article 3 This Decision shall enter into force on 1 January 1996, provided that all the notifications under Article 103 (1) of the Agreement have been made to the EEA Joint Committee. Article 4 This Decision shall be published in the EEA Section of, and in the EEA Supplement to, the Official Journal of the European Communities. Done at Brussels, 15 December 1995. For the EEA Joint Committee The President E. BERG (1) OJ No L 325, 17. 12. 1994, p. 74. (2) OJ No L 364, 31. 12. 1994, p. 21. (3) OJ No L 364, 31. 12. 1994, p. 24. (4) OJ No L 364, 31. 12. 1994, p. 32.